Case: 21-10254     Document: 00516125009         Page: 1     Date Filed: 12/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 10, 2021
                                  No. 21-10254
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joel Castro-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-259-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Joel Castro-Lopez appeals his 72-month sentence for illegal reentry
   under 8 U.S.C. § 1326(a) and (b)(2). He concedes that the district court
   provided adequate reasons to support the upward variance but asserts that
   the court was further obligated under Rita v. United States, 551 U.S. 338


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10254     Document: 00516125009          Page: 2   Date Filed: 12/10/2021




                                   No. 21-10254


   (2007), to specifically address his nonfrivolous argument for a lower
   sentence.
          The record as a whole reflects that the district court considered
   Castro-Lopez’s argument that he returned to the United States because his
   daughter was ill with COVID-19. The argument appeared in the presentence
   report, which the district court adopted, and was repeated by defense counsel
   at sentencing and by Castro-Lopez during his allocution. The district court’s
   express reasons for the sentence provided a reasoned basis for the upward
   variance under the sentencing factors in 18 U.S.C. § 3553(a) and reflected an
   implicit determination that his criminal history, history of immigration
   violations, and likelihood of reoffending outweighed any mitigating effect of
   his motive for returning. Accordingly, the court did not err by failing to
   reference the argument. See Rita, 551 U.S. at 343-45, 356, 358-59; United
   States v. Coto-Mendoza, 986 F.3d 583, 584, 586-87 & nn.4-6 (5th Cir.), cert.
   denied, 2021 U.S. LEXIS 3947 (2021) (No. 20-8439); United States v. Becerril-
   Pena, 714 F.3d 347, 351-52 (5th Cir. 2013). The Government’s motion for
   summary affirmance is DENIED. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969). In the interest of judicial economy, the
   alternative motion for an extension of time to file a brief on the merits is
   DENIED as unnecessary.           The judgment of the district court is
   AFFIRMED.




                                        2